DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Examiner notes the claim brackets of claim 15 were previously presented in the 10/27/20 claim set and will be taken as to be previously presented, i.e. claim 15 will be taken as:
15. (Previously Presented) The injector system of claim 14, wherein a hypotenuse of the right triangle is located in front of a long perpendicular side of the right triangle in a direction from the first end of the connecting area to the second end of the connecting area, the first end being in front of the second end with respect to an injection direction in which the injector is configured to perform an injection.

Claim Construction
The only support for newly claimed lastfhousing clause claims 9 and 19 “receptacle area” instant US PGPub para 34: 
[0034] […] Housing area 30 is used as the receptacle area for accommodating holding element 9.  […]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16,21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 21 term “holder” possibly suffer with double inclusion with parent claims 9 and 19 term “holding element”.  It is unclear if “holder” is the same or different structure than “holding element.”
Claims 16 and 21 term “a housing area” suffers from parent claims 9 and 19 term “a housing area.”
Claims 16 and 21 state “the connecting area of the connecter is situated after the housing area”, which directly contradicts parent claims 9 and 19 “wherein the connecting area is situated before a housing area of the housing.” The connecting area cannot simultaneously be before and after the housing area.
The metes and bounds of the claim cannot be determined and are therefore indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Honjo et al US 2014/0374512.
In Re 11 Honjo teaches 
An injector system comprising (title abstract): an injector (I fig 1); a housing (26) that at least partially encloses the injector (paras 38-43); and a connector (6) that is connected to the injector and that includes a connecting area (region around 6)) via which the injector is situated in a formfitting manner at the housing (see fig 1),
wherein the connecting area includes a first end (top end of figure of structure 6 shaped like an arrow fletching) and a second end (bottom end of figure of structure 6 shaped like an arrow fletching), the first end situated before the second end in an injection direction (down), 
wherein the connecting area includes at least one groove engaged with a protrusion of the housing (see below 6).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9,12-16,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al US 2014/0374512 in view of Reiter US 2009/0301442 and Fuerst et al US 2008/0302336.
In Re 9 Honjo teaches 
An injector system comprising (title abstract): an injector (I fig 1); a housing (26) that at least partially encloses the injector (paras 38-43); and a connector (6) that is connected to the injector and that includes a connecting area (region around 6)) via which the injector is situated in a formfitting manner at the housing (see fig 1),
wherein the connecting area includes a first end (top end of figure of structure 6 shaped like an arrow fletching) and a second end (bottom end of figure of structure 6 shaped like an arrow fletching), the first end situated before the second end in an injection direction (down), wherein the connecting area includes a collar protruding radially outward and widening in a second end toward the first end (the italic portions not verbatim claimed but provided for clarity, in that Honjo widens from second end to first end);
 wherein the connecting area (region around 6) is situated before a housing area (construed as portion of 26 below 6) of the housing in a direction corresponding to a direction from the first end to the second end such that the second end is located before the housing area. 
Honjo does not teach, although Reiter teaches widening in a direction from the first end (top) toward the second end (bottom) (Christmas trees fig. 2, 63abcde). Reiter further teaches Christmas tree structures hook injector components together securely reliably (para. 21).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Reiter’s Christmas trees to Honjo’s fuel injector to hook components together securely reliably.
Honjo does not teach, although Fuerst teaches the housing area (construed as housing of 1, fig 1 para 31)) includes a receptacle area (construed as shoulder 12, fig 1, para 31) for accommodating a holding element (“hold-down clip” 13 of hold down device “10”) of the injector system.  Fuerst further teaches hold down device holds fuel injector securely (para 31).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Fuerst’s hold down clip to Honjo’s injector to securely hold Honjo’s fuel injector.


In Re 12-13, Honjo further teaches

13. The injector system of claim 9, wherein the connecting area has a shape formed of an straight section in which the connecting area extends longitudinally with an approximately unchanging radial size followed by a flaring section that flares radially outward from the straight section (below 6 to flaring out of 6 above straight section).  
In Re 14,15, Honjo does not teach although Reiter teaches the connecting area, in cross-section, includes a plurality of protrusions that have a right triangle in a longitudinal section (Christmas trees fig. 2, 63abcde); a hypotenuse of the right triangle is located in front of a long perpendicular side of the right triangle in a direction from the first end of the connecting area to the second end of the connecting area, the first end (top) being in front of the second end (bottom) with respect to an injection direction in which the injector is configured to perform an injection (Christmas trees fig. 2, 63abcde).  Reiter further teaches Christmas tree structures hook injector components together securely reliably (para. 21).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Reiter’s Christmas trees to Honjo’s fuel injector to hook components together securely reliably.
In Re 16,18 Honjo further teaches
16. The injector system of claim 9, wherein: the housing includes a housing area configured area around to accommodate a holder that is configured to hold the injector system at a component of an internal combustion engine; and the connecting area of the connector is situated before or after the housing area in a longitudinal direction (see last clause of claim 1 rejected over Honjo in view of Fuerst and 35 USC 112b rejection above).  


In Re 19, claim 19 rejected in view of in re 9,18 as taught by Honjo in view of Reiter and Fuerst as described above, An internal combustion engine comprising an injector system, the injector system comprising: an injector; a housing that at least partially encloses the injector; and a connector that is connected to the injector and that includes a connecting area via which the injector is situated in a formfitting manner at the housing, wherein the connecting area includes a first end and a second end, the first end situated before the second end in an injection direction, wherein the connecting area includes a collar protruding radially outward and widening in a direction from the first end toward the second end (see in re 9,18 above, title abstract fig 1 paras. 38-43 Honjo, as rejected over Honjo in view of Reiter and Fuerst).  

Claim(s) 17,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al US 2014/0374512 in view of Reiter US 2009/0301442 and Fuerst et al US 2008/0302336 and Schmieder et al US 2013/0269646.
In Re 17, Honjo does not teach, although Schmieder teaches the housing is configured as an extrusion-coated part (para. 37).  Schmieder further teaches extrusion as a method of manufacturing injector (para. 37).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schmieder’s extrusion to Honjo to make the injector.
In Re 20, Honjo does not teach, although Schmieder teaches a common rail, wherein the injector system is situated at the common rail (17 fig 1).  Schmieder further teaches rail manifold 17 supplies fuel 
In Re 21 Honjo further teaches
21. The internal combustion engine of claim 20, wherein: the injector system further comprises a holder; and the housing includes a housing area accommodating the holder, the holder thereby holding the injector system at the common rail; and the connecting area of the connector is situated before or after the housing area in a longitudinal direction (see in re 16 above).

Claim Rejections - 35 USC § 102 – Duplicate rejections
Claim(s) 9,11-16,18-21 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Hiroyuki JP 2004340208 see 3/11/21 IDS.
In Re 9,11-16,18-21 see Hiroyuki fig 20 and English translation of abstract.

Claim Rejections - 35 USC § 103 – Duplicate rejections
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2004340208 see 3/11/21 IDS and Schmieder et al US 2013/0269646.
In Re 17, Hiroyuki does not teach, although Schmieder teaches the housing is configured as an extrusion-coated part (para. 37).  Schmieder further teaches extrusion as a method of manufacturing injector (para. 37).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schmieder’s extrusion to Hiroyuki to make the injector.
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. Applicant argues claim 9 was amended to incorporate all of claim 11 sans collar portion, however examiner finds claim 11 is devoid of last clause of amended claim 9.  See rejection above under 35 USC 102 over Honjo.
Applicant’s arguments, with respect to 35 USC 112a have been fully considered and are persuasive.  The 35 USC 112a rejection of claim 11 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 9 and 19 and their dependents under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honjo in view of Reiter and Fuerst as described above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747